                                           Case 4:18-cv-06178-YGR Document 54 Filed 09/30/20 Page 1 of 1




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                        Case No. 18-cv-06178-YGR (PR)
                                                          Plaintiff,
                                   5                                                        ORDER DISMISSING ACTION WITH
                                                   v.                                       PREJUDICE
                                   6
                                         JUSTIN VAN KLEECK, et al.,
                                   7
                                                          Defendants.
                                   8

                                   9           This case was referred to Magistrate Judge Robert M. Illman for court-ordered settlement

                                  10   proceedings. On September 17, 2020, the parties appeared before Magistrate Judge Illman for a

                                  11   settlement conference. The “Minute Entry” for the settlement conference indicates that it was

                                  12   “[s]ettled in full.” Dkt. 52.
Northern District of California
 United States District Court




                                  13           On September 29, 2020, the Court received a copy of the “Stipulation of Dismissal With

                                  14   Prejudice” pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) signed by both parties.

                                  15   Dkt. 53. The signed stipulation states:

                                  16                    Pursuant to the settlement agreement entered on September 17, 2020,
                                                        after a mandatory settlement conference, plaintiff and defendants
                                  17                    stipulate pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii)
                                                        to the dismissal with prejudice of Plaintiff’s claims in the above-
                                  18                    captioned case. Each party will bear its own costs and attorney fees.
                                  19   Id. at 1.

                                  20           Accordingly, having been notified of the settlement and it appearing that no issue remains

                                  21   for the Court’s determination,

                                  22           IT IS HEREBY ORDERED THAT this action and all claims asserted herein against all

                                  23   named Defendants are DISMISSED WITH PREJUDICE.

                                  24           The Clerk of the Court shall terminate any pending motions and close the file

                                  25           IT IS SO ORDERED.

                                  26   Dated: September 30, 2020

                                  27                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
